Civilian pay; classification action. — Plaintiffs, members of Compensation and Pension Boards in the Bating Section of the Adjudication Division of the New York Regional Office of the Veterans Administration and classified as Grade GS-12, claim they should be reclassified as Grade GS-13 and seek the difference in salary. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the objection thereto, without oral argument, the court concludes that plaintiffs have made no showing of arbitrary or capricious action by the Veterans Administration or by the Civil Service Commission. On July 1, 1971 the court granted defendant’s motion and dismissed the petition.